DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/18/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-5 allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “the first rough region is provided by the plurality of metal particles stacked on one another” (see lines 19-20) in conjunction with “a height difference between protrusions and recesses of the second rough region is greater than that of the first rough region” (see last 3 lines). 
Similarly, claim 2 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations that require “the first rough region is provided by the plurality of metal particles stacked on one another” (see lines 17-18) in conjunction with “a height difference between protrusions and recesses of the second rough region is greater than that of the first rough region” (see last 3 lines). 
Similarly, claims 6 and 8 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations that of base claim 6 that requires “the first rough region is provided by the plurality of metal particles stacked on one another” (see lines 26-27) in conjunction with “a height difference between protrusions and recesses of the second rough region is greater than that of the first rough region” (see last 3 lines). 
Similarly, claim 7 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations that require “the first rough region is provided by the plurality of metal particles stacked on one another” (see lines 
Similarly, claims 9-11 and 14-15 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 9 that requires “the floated metal particles are deposited and stacked on the groove and a periphery of the groove on the one surface, and also deposited and stacked on the side surface, to thereby form the one surface rough region and the side surface rough region” (see last 4 lines). 
Similarly, claims 12-13 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 12 that requires “the one surface rough region and the side surface rough region are formed by floating metal particles from the target member, and deposited and stacking the floated metal particles on the one surface and the side surface” (see last 3 lines).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.